       Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT,              Civil Action No.: 6:20-cv-00812-ADA
                                                          6:20-cv-00813-ADA
           Plaintiff,                                     6:20-cv-00814-ADA
                                                          6:20-cv-00815-ADA
v.                                                        6:20-cv-00902-ADA
                                                          6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                        JURY TRIAL DEMANDED
           Defendant.


     JUNIPER NETWORKS, INC.’S REPLY IN SUPPORT OF ITS MOTION TO
      TRANSFER VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
          Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 2 of 8




       Brazos cannot dispute that the majority of the relevant witnesses and evidence are located

in the Northern District of California or that virtually no relevant witnesses or evidence are located

in this District. Brazos instead vastly overstates Juniper’s presence in this District, improperly

relies on its own (contrived) ties to this District, and ignores that neither has anything to do with

this case. The facts supporting transfer in this case are stronger than those in Adobe, Apple, or

Tracfone. Brazos either ignores or misreads those cases and invites the Court to commit clear

legal error. Because there is no meaningful connection between this District and the events that

gave rise to this lawsuit, the convenience factors overwhelmingly favor transfer.

I.     THE PRIVATE FACTORS STRONGLY SUPPORT TRANSFER

       A.      Cost of Witness Attendance Heavily Favors Transfer

       Brazos cannot dispute that “the convenience of the witnesses is probably the single most

important factor in transfer analysis” (Mot. at 6) or that the bulk of relevant witnesses are located

in the Northern District of California (Sunnyvale). Mot. at 7-8, Martinez Decl., ¶¶ 7, 10; Hartman

Decl., Ex. B at 11-13. In four months of venue discovery, Brazos identified no relevant Juniper

witnesses in this District, instead only speculating that some Juniper employees in this District

“may have relevant information.” Opp. at 11 and n.12 (emphasis added). Even if any of these

employees did have relevant knowledge (they do not; see Mot. at 7-8), the inquiry is not whether

“all of the witnesses” live in the transferee district, but whether a “substantial number” do. In re

Genentech, Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009). Here, Juniper has specifically identified

at least 11 witnesses with unique and relevant knowledge who are based at its Sunnyvale

headquarters. Hartman Decl., Ex. B at 11-13. Brazos also points out that Juniper has employees

with relevant knowledge based in neither Texas nor California, and claims that Brazos is




                                                                                               Page | 1
          Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 3 of 8




headquartered in Waco. 1 Opp. at 10-11. But these Juniper employees “will likely have to leave

home for an extended period of time and incur travel, lodging, and related costs” wherever the

case is tried. In re Apple Inc., 979 F.3d 1332, 1342 (Fed. Cir. 2020). “The convenience of having

several party witnesses be able to testify at trial without having to leave home” outweighs any

inconvenience to witnesses located in neither district. In re Tracfone Wireless, Inc., 2021 WL

1546036, at *3 (Fed. Cir. Apr. 20, 2021). In Tracfone, there were only four party witnesses in the

transferee district (id. at *1); here, there are at least 11. Brazos tries to distinguish Apple, Adobe,

and Tracfone only by quibbling over how many witnesses are a “substantial number” and claiming

to be based in Waco. Opp. at n.17. Brazos’s attempts to muddy the waters aside, this is not a close

call. At least 11 relevant witnesses are in Sunnyvale and at most one is in Waco. Witness

convenience strongly favors transfer, and the Court should reject Brazos’s invitation to “clearly

misappl[y] the law” by finding otherwise. Tracfone, 2021 WL 1546306 at *3.

       B.      Access to Sources of Proof Strongly Favors Transfer

       Brazos cannot dispute that “the bulk of the relevant evidence” will come from Juniper.

Mot. at 9. Nor can Brazos deny that Juniper keeps most documents and source code related to the

Accused Products at its Sunnyvale headquarters. Mot. at 4, 8-9; Martinez Decl., ¶ 12. Unable to

overcome these undisputed facts, Brazos argues that Juniper’s electronically-stored documents

could in theory be accessed from this District. 2 Opp. at 5-7. That is not the standard: courts


1
   Brazos identifies at most one potential witness in Waco—and even that is being generous. Mr.
Hogan’s “knowledge about Brazos’s business operations” (Opp. at 11) has nothing to do with the
question of whether the patents-in-suit are valid and infringed. Brazos’s in-house counsel, the
unnamed Baylor students it claims to have hired, and the future employees it hopes to hire (id. at
12) are not potential witnesses and thus their location is irrelevant. So are Brazos’s “[s]elf-serving
statements about [California-based Brazos officers’] willingness to travel to” this District. SITO
Mobile R&D IP v. Hulu, LLC, 6:20-cv-00472-ADA, 2021 WL 1166772 at *4 (W.D. Tex. Mar. 24,
2021).
2
    Brazos ignores that Juniper employees in this District do not have access to confidential
technical documents or source code related to the Accused Products. Hartman Decl., Ex. B at 9.

                                                                                                Page | 2
          Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 4 of 8




assessing this factor consider “where the parties store documentary evidence.” Parus Holdings

Inc. v. LG Elecs. Inc., 2020 WL 4905809, at *2 (W.D. Tex. Aug. 20, 2020). Brazos then asserts

that Juniper has servers and source code repositories in places other than California. Opp. at 6.

This too ignores controlling law. Apple, 979 F.3d at 1340 (“[T]he movant need not show that all

relevant documents are located in the transferee venue”). Here, the vast majority of the evidence

related to the Accused Products is in Sunnyvale. Martinez Decl., ¶ 12. And while this factor

favors transfer even where “some sources of proof can be identified in the [transferring] district”

(Apple, 979 F.3d at 1340), here there are no relevant documents or evidence in Texas. 3 This Court

recently held, in a case with similar facts and on which Brazos heavily relies (Opp. at 6-7), that

this factor favored transfer because “the physical location of [the moving party’s] electronic

documents is the NDCA.” Kuster v. Western Digital Techs., Inc., 2021 WL 466147 at *4 (W.D.

Tex. Feb. 9, 2021); see also SITO, 2021 WL 1166772 at *4 (similar). So too here.

       C.      Ability to Compel Third-Party Witnesses Favors Transfer

       Brazos identifies no unwilling witnesses that are subject to this Court’s subpoena power.

And this Court has no more power to subpoena individuals located in “Virginia, New Jersey,

Maryland, Massachusetts, Ohio, India, [or] Canada” than does the Northern District of California.

Opp. at 8-9. By Brazos’s admission, four prior art witnesses are in the Northern District of

California and two inventors are in other districts in Texas. Opp. at 7-9. This factor favors transfer.

       D.      Other Practical Considerations is Neutral

       Brazos invites the Court to do exactly what the Federal Circuit forbids: rely on the fact that

“the parties have been litigating these cases” (Opp. at 13) while Juniper’s motion to transfer (and



3
  The “patent-related documents and relevant correspondence and records from the USPTO” that
Brazos identifies (Opp. at 7) are publicly available government records. To the extent those
documents have a physical location, it would be Washington, D.C., not Waco.

                                                                                                Page | 3
          Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 5 of 8




motion to stay; see Dkt. 36) sat idle on the docket. Apple, 979 F.3d 1343-44 (“the district court

legally erred in concluding that the merits-related steps it had taken weighed heavily against

transfer.”). Here, just as in Apple, every substantive step the parties have taken—including the

three IPRs Juniper has filed (Opp. at 13)—was “taken after [Juniper] moved for transfer.” Id. The

Court should decline Brazos’s invitation to disregard Federal Circuit precedent.

II.    THE PUBLIC FACTORS SUPPORT TRANSFER

       A.      Administrative Difficulties Supports Transfer

       Brazos asks the Court to find that this factor weighs against transfer because the Court has

set a trial date for July 2022. Opp. at 14. The Federal Circuit has rejected such speculative

arguments. Apple, 979 F.3d at n. 5. The Federal Circuit has explained that a court cannot conclude,

on the basis of an early trial date alone, “that other forums that historically do not resolve cases at

such an aggressive pace are more congested for venue transfer purposes.” Id. at 1344. And as a

practical matter, there were over 800 patent cases filed in this District in 2020—over 16 new patent

cases per week. It is unlikely that all of those cases will go to trial on the scheduled trial dates.

The congestion from this Court’s busy patent docket supports transfer.

       B.      Local Interest Strongly Favors Transfer

       Brazos cannot dispute that the local interest favors transfer where the defendant

“researched, designed, and developed the accused functionality” in the transferee district or that

Juniper researched, designed, and developed the accused functionalities in Sunnyvale. Mot. at 12-

13 (citing Hammond Dev. Int’l, Inc. v. Google LLC, No. 1:20-cv-00342-ADA, 2020 WL 3452987,

at *5 (W.D. Tex. June 24, 2020)). Instead, Brazos tries to confuse the issue with a series of

incorrect and/or irrelevant arguments.

       First, Brazos relies on the unremarkable fact that Juniper has sold and serviced a reasonably

large quantity of Accused Products in Texas. Opp. at 3-4, 15. But Brazos’s argument that


                                                                                                Page | 4
          Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 6 of 8




Juniper’s sale of Accused Products in Texas creates a local interest in this District is wrong. 4 In

re Hoffman-La Roche Inc., 587 F.3d 1333, 1338 (Fed. Cir. 2009) (“the sale of an accused product

offered nationwide does not give rise to a substantial interest in any single venue”). Brazos also

asserts that its office is in this District and describes various things it purportedly does (or plans to

do) here, none of which have anything to do with “the events that gave rise to” this lawsuit. Opp.

at 2-3, 15; Apple, 979 F.3d at 1345. Brazos’s argument boils down to the idea that a non-practicing

patent plaintiff’s forum-shopping decision creates a local interest in whatever venue it picks. That

argument has no basis in law or logic.

        Brazos then attempts to rely on Juniper’s former Austin office to create a local interest

here. But as Juniper’s motion pointed out, none of the research, design, or development of the

accused functionalities took place at that office. Mot. at 13. Moreover, Juniper’s Austin office

closed on March 31, 2021. Hartman Decl., Ex. L at 11-12. Thus, even if Juniper’s Austin office

ever created any local interest in this District (it did not), that interest no longer exists. The Apple

court found that this factor favored transfer even though Apple’s “general contacts with the forum

that are untethered to the lawsuit” were large and growing. 979 F.3d at 1345-46. Here Juniper’s

presence, equally untethered to this lawsuit, is small and shrinking.

III.    CONCLUSION

        The facts supporting transfer here are more compelling than those in Apple, Adobe, or

Tracfone. Juniper thus respectfully asks that the Court grant its motion to transfer.




4
  In any event, this factor measures the relative interests of the two venues, and Juniper’s sales of
Accused Products in California—which Brazos conspicuously chose to exclude from its exhibit—
dwarf its sales of Accused Products in Texas over the same time period. Compare Hartman Decl.,
Ex. M. with Reed Decl., Ex. A.

                                                                                                 Page | 5
        Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 7 of 8




DATED: April 30, 2021            Respectfully submitted,



                                  By      /s/ B. Russell Horton
                                       B. Russell Horton
                                       rhorton@gbkh.com
                                       George Brothers Kincaid & Horton LLP
                                       114 West 7th Street, Suite 1100
                                       Austin, TX 78701
                                       Telephone: (512) 495-1400
                                       Facsimile: (512-499-0094

                                     Kevin P.B. Johnson
                                     kevinjohnson@quinnemanuel.com
                                     Todd Briggs
                                     toddbriggs@quinnemanuel.com
                                     Margaret Shyr (pro hac vice)
                                     margaretshyr@quinnemanuel.com
                                     Joseph E. Reed (pro hac vice)
                                     joereed@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     555 Twin Dolphin Drive, 5th Floor
                                     Redwood Shores, CA 94065
                                     Telephone: (650) 801-5000
                                     Facsimile: (650) 801-5100

                                     Nima Hefazi (pro hac vice)
                                     nimahefazi@quinnemanuel.com
                                     Quinn Emanuel Urquhart & Sullivan, LLP
                                     865 South Figueroa Street, 10th Floor
                                     Los Angeles, CA 90017
                                     Telephone: (213) 443-3000
                                     Facsimile: (213) 443-3100

                                     Counsel for Defendant
                                     Juniper Networks, Inc.




                                                                              Page | 6
         Case 6:20-cv-00812-ADA Document 52 Filed 04/30/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on April 30, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: April 30, 2021                     /s/ B. Russell Horton__________________________
                                           B. Russell Horton




                                                                                           Page | 7
